Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                PageID.1933       Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                          Case No. 18-CR-20719-3
                                                            Honorable Thomas L. Ludington
DEVITRI DESHAUNE SANTOS,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                          WITH PREJUDICE

        On July 25, 2019, Defendant Devitri Deshaune Santos pled guilty to one count of

conspiracy to possess with intent to distribute and to distribute cocaine in violation of 21 U.S.C.

841(a)(1) and (b)(1)(B)(ii). ECF No. 204. On November 8, 2019, he was sentenced to 160 months

imprisonment. ECF No. 299. Defendant is currently housed at Federal Correctional Institution,

Elkton (“FCI Elkton”), which is near Elkton, Ohio.

        Defendant filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 387. Due to mailing days caused by COVID-19, the motion was docketed on July 2,

2020, but in accordance with 20-AO-26, the postmark date of June 22, 2020, was used for the

filing date. On July 20, 2020, Plaintiff the United States of America (the “Government”) filed a

response. ECF No. 394.

                                                I.

        Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which

provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                  PageID.1934       Page 2 of 8



       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that…extraordinary and compelling reasons warrant such a
       reduction…and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). The statute provides three inquiries that must be addressed in resolving

Defendant’s motion for compassionate release. First, whether Defendant fully exhausted his

administrative remedies with the Bureau of Prisons (the “BOP”). Second, whether a sentence

reduction is warranted in consideration of the factors set forth in 18 U.S.C. § 3553. Finally, whether

“extraordinary and compelling reasons warrant such a reduction” and whether the reduction is

consistent with the applicable Sentencing Commission policy statements. Each inquiry will be

addressed in turn.

                                                 A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the BOP or wait 30 days after making such a request. The Sixth Circuit has explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). Attached to his motion,

Defendant included a letter from Warden Mark K. Williams denying his request for compassionate

release. ECF No. 387 at PageID.1758. The Warden’s letter is dated April 27, 2020. Id.

Accordingly, Defendant has exhausted his administrative remedies with the BOP.




                                                -2-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                               PageID.1935          Page 3 of 8



                                                          B.

         The next consideration is whether the sentence reduction is warranted under the factors of

18 U.S.C. § 3553(a). They are as follows:

         (1) the nature and circumstances of the offense and the history and characteristics of the
         defendant;
         (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
         (3) the kinds of sentences available;
         (4) the kinds of sentence and the sentencing range established for--
                  (A) the applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines…
         (5) any pertinent policy statement…
          (6) the need to avoid unwarranted sentence disparities among defendants with similar
         records who have been found guilty of similar conduct; and
         (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a). Defendant’s underlying offense is for conspiracy to possess with intent to

distribute and to distribute cocaine in violation of 21 U.S.C. 841(a)(1) and (b)(1)(B)(ii). ECF No.

209. Drug-related offenses are serious and Defendant has only served 20 months of his 160-month

sentence.1 Additionally, this was not his first drug-related offense. According to his Presentence

Investigation Report, Defendant has two prior convictions for delivery of narcotics from 1996 and

2008. The 2008 proceeding also involved convictions for felony firearm and felon in possession


1
 Accordingly, Defendant’s assertions that his time-served is “sufficient” and that he has been rehabilitated are without
merit. ECF No. 387 at PageID.1762.

                                                         -3-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                   PageID.1936       Page 4 of 8



of a firearm. Furthermore, as explained below in Section I.C.2., Defendant poses a danger to others

and the community due to his history of drug-related firearm offenses. A consideration of the §

3553 factors indicates that Defendant is not entitled to a sentence reduction.

                                                   C.

          The next inquiries to be resolved in addressing Defendant’s motion for compassionate

release are whether “extraordinary and compelling reasons warrant such a reduction” and whether

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Commission promulgates the United State Sentencing Guidelines

(“U.S.S.G.”). The applicable policy statement is found in U.S.S.G. § 1B1.13, which provides:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment…if, after considering
          the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
          the court determines that--

                 (1)(A) Extraordinary and compelling reasons warrant the reduction;…

                 (2) The defendant is not a danger to the safety of any other person or to the
                 community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

U.S.S.G. 1B1.13. Defendant’s situation does not present extraordinary and compelling reasons for

a sentence reduction. Additionally, he has not demonstrated that he is not a danger to the safety of

others.

                                                   1.

          The commentary of the policy statement provides additional guidance about which

circumstances qualify as having extraordinary and compelling reasons. It provides:

          [E]xtraordinary and compelling reasons exist under any of the circumstances set
          forth below:

          (A) Medical Condition of the Defendant.--

                                                  -4-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                   PageID.1937      Page 5 of 8




          (i) The defendant is suffering from a terminal illness (i.e., a serious and
          advanced illness with an end of life trajectory). A specific prognosis of life
          expectancy (i.e., a probability of death within a specific time period) is not
          required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
          sclerosis (ALS), end-stage organ disease, and advanced dementia.

          (ii) The defendant is--

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the
                  aging process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the
           aging process; and (iii) has served at least 10 years or 75 percent of his or her
           term of imprisonment, whichever is less.

       (C) Family Circumstances.--

           (i)        The death or incapacitation of the caregiver of the defendant’s minor
                      child or minor children.

           (ii)       The incapacitation of the defendant's spouse or registered partner when
                      the defendant would be the only available caregiver for the spouse or
                      registered partner.

       (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
           exists in the defendant's case an extraordinary and compelling reason other
           than, or in combination with, the reasons described in subdivisions (A) through
           (C).

U.S.S.G. § 1B1.13. Defendant argues that the spread of COVID-19 throughout the nation qualifies

as an extraordinary and compelling circumstance. ECF No. 34 at PageID.176. However, Defendant

does not explain how his argument fits within U.S.S.G. § 1B1.13. Though COVID-19 could be

considered extraordinary and compelling in the context of public health, Defendant has not

                                                  -5-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                PageID.1938       Page 6 of 8



explained how COVID-19 is extraordinary and compelling in the specific context of U.S.S.G. §

e.1B1.13. He identifies COVID-19 as a health threat, but the U.S.S.G. policy statement does not

provide relief based on potential health risks. Instead, a defendant must have an actual medical

condition or a terminal illness.

       Defendant’s situation does not qualify as “extraordinary and compelling” under subsection

(A) of the policy statement commentary. Defendant alleges that he is at “serious risk of illness or

death,” but his only conditions are a “terribly torn knee” and “extreme hypertension,” for which

he takes aspirin, amlodipine, and losartan daily. ECF No. 387 at PageID.1763. Defendant states

that his knee surgery has been delayed due to COVID-19. Id. The Government agrees that

Defendant’s hypertension and obesity qualify him for release under subsection (A), “given the

heightened risk that COVID-19 poses to someone with those medical conditions.” ECF No. 394

at PageID.1837-38.

       However, Defendant’s hypertension is managed with prescription treatment, and the

medical staff at FCI Elkton who reviewed Defendant’s records disagreed with the Government’s

assessment. Neither Defendant’s hypertension nor knee injury qualify as a terminal illness or

condition that substantially diminishes his ability to provide self-care within FCI Elkton. This is

true even if Defendant’s conditions put him at an elevated risk of contracting COVID-19 or

experiencing symptoms therefrom. United States v. Peaks, No. 16-20460, 2020 WL 2214231, at

*2 (E.D. Mich. May 7, 2020). Further, Defendant acknowledges that he is receiving treatment for

his hypertension, and that, but for COVID-19, he would have received surgery for his knee

condition. ECF No. 387 at PageID.1763. The Court nonetheless agrees with the Government that

even if Defendant’s conditions satisfy subsection (A), compassionate release is unwarranted for

other reasons.



                                               -6-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                   PageID.1939      Page 7 of 8



       Defendant’s situation does not qualify as “extraordinary and compelling” under subsection

(B) of the policy statement commentary because he is 41 years old. Additionally, he does not

qualify under subsection (C) because he is not seeking release in order to care for a spouse or child.

Consequently, Defendant has not demonstrated that “extraordinary and compelling” circumstances

support his compassionate release.

                                                  2.

       The policy statement further directs the Court to consider the factors in 18 U.S.C. § 3142

in determining whether the defendant would not be a danger to others or the community. The §

3142 factors are:

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591, a Federal crime of
       terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
       or destructive device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release…
18 U.S.C.A. § 3142. Consideration of the above factors supports the conclusion that Defendant

would be a danger to others and the community if released. According to his Presentence

Investigation Report, Defendant has multiple convictions involving delivery of narcotics,

stretching back over two decades. In 1996, Defendant was convicted of delivery of cocaine and

                                                -7-
Case 1:18-cr-20719-TLL-PTM ECF No. 410 filed 08/28/20                                     PageID.1940   Page 8 of 8



possession of marijuana. He was paroled in 1998. Between 1998 and 2008, Defendant was

convicted of numerous minor offenses, including possession of marijuana and driving on a revoked

license. In 2008, Defendant was convicted of delivery of cocaine, felony firearm, and felon in

possession of a firearm. In 2017, Defendant became one of the leaders in a conspiracy to distribute

kilogram amounts of cocaine throughout Michigan—the conduct giving rising to the underlying

conviction here. Defendant’s repeated drug offenses, stretching over two decades and involving

the unlawful use of firearms, demonstrate that he would be a danger to others and the community

if released.

                                                           II.

        Accordingly, Defendant Devitiri Deshaune Santos Motion for Compassionate Release,

ECF No. 387, is DENIED WITH PREJUDICE.



Dated: August 28, 2020                                             s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Devitri
                         Deshaune Santos #57032-039, FCI ELKTON FEDERAL
                         CORRECTIONAL INSTITUTION, P.O. BOX 10, LISBON,
                         OH 44432 by first class U.S. mail on August 28, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -8-
